The defendant Deaver, a United States deputy collector, and the defendant J. W. Green, a United States commissioner, were indicted at Fall Term, 1876, of said court, for a conspiracy to extort money from one Henry Summit, who was arrested at the instance of the defendants and carried before said commissioner to answer an alleged charge of defrauding the revenue of the United States, in having in his possession manufactured tobacco without the same being stamped as required by law. When the case was called, the defendants moved the court to order its clerk to send to the United States Circuit Court for the Western District of North Carolina a transcript of the record, in obedience to a writ *Page 395 
of certiorari issued therefrom. This motion was resisted on the ground that the act of Congress authorizing the removal of a cause of this character was unconstitutional. His Honor being of a contrary opinion, allowed the motion, and Montgomery, solicitor for the State appealed.
The principles involved in this case are the same     (556) as those in S. v. Hoskins, ante, 530, and the decision is the same, and the opinion in that case will be certified as the opinion in this
PER CURIAM.                                             Affirmed.
 *Page 1